Catón, C. J. This action was brought upon a parol agreement, made in October, 1856, for the lease of a farm for one year from the first of March, 1857, and the only question submitted to this court is, whether this agreement is made void by the statute of frauds. That statute says, that no action shall be maintained “ upon any agreement that is not to be performed within the space of one year from the making thereof, unless the promise or agreement upon which such action shall be brought, or some memorandum or note thereof, shall be in writing, and signed by the party to be charged therewith, or some other person thereunto by him lawfully authorized.” The only question, therefore is, whether an agreement made in October, 1856, and not to be completely performed till a year from the following March, is to be performed within a year from the time of making it. This would not seem to be a question requiring, or even admitting of, much argument. It is argued, that because the person here sought to be charged was to deliver possession of the farm within a year from the time of making the agreement, as to him, at least, it was to be performed within the year. His duties and obligations could not terminate with the delivery of the possession. After that, it would not become, as to him, a dead letter, a thing only that was. It contained a living and continuing obligation, as to him, which could never be fully satisfied or completely performed till the end of the term. It bound him not only to deliver possession, but to permit the tenants to enjoy the premises during the term. The argument, if admitted, would take all contracts out of the statute where any part was to be performed within the year. It was also urged, that this portion of the statute was not designed to apply to agreements concerning lands, or any interest in them, because there is another member of the section providing for contracts concerning interest in land, and allowing parol leases for lands for a term of one year or less. The language is as broad as it was possible to make it, to embrace every thing which may be the subject of an agreement; and to deny that it embraces interests in lands, is to deny that such interests can be the subject-matter of agreements, which has not yet, at least, been attempted. This agreement is within the letter and the reason of the statute, and so is within its provision. We might refer to numerous English and American decisions, made upon similar statutes, some of which are precisely in point upon just such statutes as ours, and all supporting the construction we now give. The judgment must be reversed. Judgment reversed.